OPINION — AG — ** RETIREMENT — FIREMEN'S RELIEF AND PENSION FUND ** SENATE BILL NO. 430 A RETIRED FIREMAN WHO WAS DRAWING A PENSION AT THE TIME OF HIS DEATH WOULD HAVE BEEN ENTITLED TO A PENSION OF $50.00 PER MONTH, IF HE WERE LIVING AT TIME OF THE PAYMENT TO HIS WIDOW, THE BOARD OF TRUSTEES OF THE FIREMEN'S RELIEF AND PENSION FUND INVOLVED WOULD NOT BE REQUIRED BUT WOULD BE AUTHORIZED, TO PAY THAT AMOUNT OR ANY LESSER AMOUNT, TO HIS WIDOW, IF QUALIFIED TO RECEIVE A PENSION UNDER THE PROVISIONS OF 11 O.S. 368 [11-368](A), AS AMENDED IN 1955; AND THAT, IN SUCH SITUATION, THE PAYMENT OF $50.00 PER MONTH TO SUCH WIDOW WOULD NOT CONSTITUTE AN UNLAWFUL EXPENDITURE FROM THE FUND. (RETIREMENT, PAYMENTS, DEATH PAYMENTS) CITE: 11 O.S. 345 [11-345] 11 O.S. 368 [11-368](A) (JAMES C. HARKIN)